Case 18-41337-bem           Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48             Desc
                                   Exhibit A Page 1 of 34


                           SENIOR SECURED CREDIT AGREEMENT

       This SENIOR SECURED CREDIT AGREEMENT (this “Agreement”) is dated as of [
], 2018 and is by and among LakePoint Land, LLC, LakePoint Land III, LLC, LakePoint Land
IV, LLC, LakePoint Services, LLC, LakePoint Sports South, LLC, LP Housing LLC, LakePoint
Hospitality, LLC, and LakePoint Merchandise, LLC, each as borrowers (collectively,
the “Borrowers”, individually, a “Borrower”), and LP Investments I, LLC, as lender (the
“Lender”).

                                     W I T N E S S E T H:

       WHEREAS, each of the Borrowers filed a voluntary petition for relief under Chapter 11 of
the Bankruptcy Code (“Bankruptcy Protection”) in the United States Bankruptcy Court for the
Northern District of Georgia, Rome Division (the “Bankruptcy Court”) on June 11, 2018;

      WHEREAS, pursuant to that certain confirmation order, entered on [           ], 2018, the
Bankruptcy Court confirmed the Borrowers’ Plan of Reorganization, and the Borrowers will emerge
from Bankruptcy Protection pursuant thereto on the Closing Date;

        WHEREAS, the Borrowers have requested that on the Closing Date, the Lender make a
revolving loan credit facility (the “Initial Revolving Facility”) to the Borrowers in an aggregate
principal amount of $2,000,000 for the purposes described herein;

        WHEREAS, to provide security for the repayment of the loans made available pursuant
hereto and payment of the other obligations of the Borrowers hereunder, the Borrowers have agreed
to provide the Lender, in each case, with Liens on the Collateral (as defined below); and

        WHEREAS, the Lender is willing to make the requested Initial Revolving Facility available
on the terms and conditions set forth herein.

       NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers and the Lender agree as follows:

         1.       Loans.

        (a)    Initial Revolving Loans. The Borrowers hereby jointly and severally covenant and
promise to pay to the Lender the aggregate unpaid principal amount of all loan advances made to
the Borrowers from time to time under this Agreement, together with interest thereon calculated
in accordance with the provisions of this Agreement. Subject to the terms and conditions of this
Agreement and upon satisfaction of the conditions set forth herein, the Lender agrees to make
Loans (the “Initial Revolving Loans”) to the Borrowers from time to time until the Commitment
Termination Date in an aggregate principal amount at any one time not exceeding the amount set
forth in Schedule I (the “Initial Revolving Commitment”), plus the amount of any Incremental
Revolving Commitment. Until the Commitment Termination Date, the Borrower may use the
Revolving Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing (subject to Section 2(d)), all in accordance with the terms and conditions thereof.




DMSLIBRARY01\32979630.v7
Case 18-41337-bem                Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48        Desc
                                        Exhibit A Page 2 of 34

The loan advances made by the Lender pursuant to this Section 1(a) shall be sent by wire transfer
of immediately available funds to an account designated by the Borrowers.

        (b)    Incremental Revolving Loans. The Borrower may, by notice to the Lenders, from
time to time make one or more requests to increase the Revolving Commitments (each such
increase, an “Incremental Revolving Commitment”) by an aggregate amount (for all such
requests) not exceeding $18,000,000; provided, however, that the Lender shall have no
obligation to agree to increase its Revolving Commitment, or to provide an Incremental
Revolving Commitment, pursuant to this Section, and any election to do so shall be in the sole
discretion of the Lender. Unless otherwise set forth in an amendment to this Agreement, all
Loans made by the Lender on account of the Incremental Revolving Commitment (any such
Loans, the “Incremental Revolving Loans”) shall have the same terms applicable to the Initial
Revolving Loans set forth in this Agreement.

        (c)    Interest Accrual. Interest shall accrue on a daily basis at a rate of 12% per annum
(calculated on the basis of a 360 day year and compounded quarterly) on the unpaid principal
balance of the Loans then outstanding; provided, however, that, upon the occurrence and during
the continuance of an Event of Default, interest shall accrue on the unpaid principal balance of
the Loans, together with all other outstanding Obligations, at a rate of 14% per annum
(calculated on the basis of a 360 day year and compounded quarterly) (the “Default Rate”).

        (d)     Borrowing Procedures. The Chief Financial Officer, on behalf of the Borrowers,
shall give the Lender irrevocable notice of each borrowing by delivering a Borrowing Request by
12:00 noon New York City time not less than two (2) Business Days prior to the date of each
requested borrowing of a Loan; provided, however, that (i) no Loan shall be in an amount less
than $25,000 and (ii) the Borrowers shall not be permitted to deliver a Borrowing Request more
frequently than once per every two calendar weeks.

           2.       Payments, etc.

        (a)     Payment of Interest. All accrued and unpaid interest on the Loans shall be
payable in U.S. dollars in arrears on the last Business Day of each calendar month, commencing
with the calendar month ending [_______], 2018 (the “Payment Date”). Any interest accruing
at the Default Rate shall be payable on demand by the Lender. Any payments in excess of the
accrued and unpaid interest due on any Payment Date shall be applied to the outstanding
principal of the Loans as set forth in Section 2(e).

       (b)     Maturity Date. On [ ]1, 2023, the Borrowers shall pay in cash the entire unpaid
principal amount of the Loans then outstanding to the Lender, together with all accrued and
unpaid interest thereon and any other expenses and obligations hereunder.

       (c)     Prepayment at Borrowers’ Election. At any time, after two (2) Business Days’
advance written notice, the Borrowers may, without premium or penalty, prepay in cash all or
any portion of the unpaid principal amount of the Loans.



1   NTD: To be the fifth anniversary after the Closing Date.



                                                           2
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                                 Exhibit A Page 3 of 34

       (d)     Mandatory Prepayment.

               (i)    Asset Dispositions. Within two (2) Business Days after the receipt by a
Borrower or any of its Subsidiaries of any Net Cash Proceeds from any Asset Disposition, unless
otherwise consented to in writing by the Lender, such Borrower shall prepay the outstanding
Obligations in an amount equal to 100% of such Net Cash Proceeds.

                (ii)   Equity Interests. If any Equity Interests shall be issued by any Obligor
(other than (i) proceeds of the issuance of Equity Interests to be used substantially concurrently
with the receipt thereof to finance the consummation of an Investment permitted pursuant to
Section 8(d) or any Capital Expenditure permitted hereunder and (ii) proceeds of the issuance of
Equity Interests by any Obligor to any other Obligor), unless otherwise consented to in writing
by the Lender, an amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such issuance toward the prepayment of the Obligations.

Notwithstanding anything to the contrary herein, unless otherwise consented to in writing by the
Lender, any prepayments under this Section 2(d) shall permanently reduce the Revolving
Commitments by an amount equal to such prepayment amount, and such amounts may not
reborrowed.

        (e)    Application of Principal Payments and Reductions.             All payments and
prepayments of principal on the Loans and all principal reductions effected in accordance with
the terms of this Agreement shall be accompanied by the payment of all accrued and unpaid
interest thereon and shall be applied first, to accrued but unpaid interest under the Loans and
second, to the unpaid principal balance of the Loans then outstanding. If any Incremental Loans
are made, any payments or prepayments shall be applied pro rata between the Initial Revolving
Loans and the Incremental Revolving Loans.

        (f)     Payments Generally. All payments (including prepayments) to be made by any
Borrower hereunder shall be made in immediately available funds in U.S. dollars, without setoff
or counterclaim, before 2:00 p.m., New York City time, on the date when due. Payments of
principal or interest received after 2:00 p.m., New York City time, will be considered received at
the opening of business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid. Each such payment shall be made by wire transfer
to the Lender.

        (g)    Payments Free of Taxes. All payments by any Borrower hereunder or any other
Loan Document shall be made to each Recipient free and clear of any Taxes, except as required by
applicable law. If any applicable law requires deduction or withholding of any Tax from any such
payment by any Borrower, then such Borrower shall be entitled to make a deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law. If so requested by any Recipient, the applicable Borrower shall
deliver to the Lender the original or a certified copy of each receipt evidencing payment of any
Taxes made pursuant to this Section 2(g). If any Taxes are required to be withheld or deducted
from any amount payable by any Borrower under this Agreement or any other Loan Document,
then the amount payable by such Borrower shall be increased so that after all such required
deductions or withholdings are made (including deductions or withholdings applicable to additional


                                                3
Case 18-41337-bem          Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                    Desc
                                  Exhibit A Page 4 of 34

amounts payable under this Section 2(g)), each Recipient receives an amount equal to the amount it
would have received had no such deduction or withholding been made.

       3.       Guarantees; Security.

       (a)     All Obligations of the Borrowers shall be jointly and severally guaranteed by
Holdings and each current and future Subsidiary of any Borrower (each such Subsidiary together
with Holdings, a “Guarantor”) pursuant to one or more guarantees (each, a “Guaranty”) in form
and substance reasonably satisfactory to the Lender.

       (b)     All Obligations or Guaranteed Obligations (as defined in the Guaranties), as
applicable, shall be secured by a first priority Lien by each Obligor’s right, title and interest in all
Property of such Obligor (other than Excluded Collateral (as defined in the Security
Agreement)), as more fully described in the Security Agreement or in any other Security
Documents (excluding any such Excluded Collateral, the “Collateral”).

        4. Conditions To Effectiveness. The obligation of the Lender to make Loans shall not
become effective until the date on which each of the following conditions is satisfied (or waived
in the sole and absolute discretion of the Lender).

       (a)      The Lender (or its counsel) shall have received the following:

                (i)     a counterpart of this Agreement signed by each Borrower;

                (ii)    a Guaranty and Pledge Agreement executed by Holdings in favor of the
Lender, in form and substance satisfactory to the Lender, guarantying the Obligations and
pledging all of its equity interest in LakePoint Land, LLC as security for such guaranty; and

                (iii)   a duly executed Borrowing Request with respect to any Loan made on the
Closing Date.

        (b)     The Borrowers shall have provided to the Lender evidence that the DIP Facility
has been or concurrently with the Closing Date is being terminated, all amounts due and payable
thereunder have been or concurrently with the Closing Date will be paid in full and (if
applicable) all guarantees and Liens thereunder have been or concurrently with the Closing Date
are being released; provided, however, that to the extent the amounts advanced hereunder are
insufficient to pay in full the outstanding amount of the DIP Facility, the Borrowers shall
distribute to the DIP Lender (or its designee) Class B-1 Membership Units based on a capital
contribution to Holdings equal to the amount of outstanding obligations under the DIP Facility in
excess of the amounts advanced hereunder on the Closing Date.

        (c)     All legal matters incident to this Agreement and the borrowings hereunder shall
be satisfactory to the Lender.

       (d)     The Lender shall have a valid and perfected Lien on and security interest in the
Collateral, and such Lien of the Lender shall be senior to all other Liens.

       (e)    All reasonable and documented (in summary form) out-of-pocket fees, costs,
disbursements and expenses of the Lender incurred in connection with negotiating, documenting,
seeking approval of and closing the Initial Revolving Facility, including all reasonable fees,
                                                   4
Case 18-41337-bem          Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                   Desc
                                  Exhibit A Page 5 of 34

costs, disbursements and expenses of the Lender’s outside counsel, King & Spalding LLP, and
other advisors shall have been paid in full in cash (or Lender is otherwise satisfied that such
amounts will be paid from the proceeds of the Loans on the Closing Date).

        (f)     There shall not exist any law, regulation, ruling, judgment, order, injunction or
other restraint that prohibits, restricts or imposes a materially adverse condition on the Initial
Revolving Facility or the exercise by the Lender of its rights as a secured party with respect to
the Collateral.

        (g)    All governmental and third party consents and approvals necessary in connection
with the Initial Revolving Facility shall have been obtained (without the imposition of any
conditions that are not acceptable to the Lender in its reasonable discretion) and shall remain in
effect.

       (h)     The Effective Date (as defined in the Plan of Reorganization) shall have occurred.

        5.     Conditions to All Credit Extensions. The obligation of the Lender to make a Loan
on the occasion of any borrowing is subject to the satisfaction of each of the conditions set forth in
Section 4 on the date of such Loan (other than those conditions expressly required to be satisfied on
the Closing Date) and the following additional conditions:

       (a)    The Borrowers shall have delivered to the Lender an appropriate Borrowing
Request, duly executed and completed, by the time specified in, and otherwise as permitted by,
this Agreement.

        (b)      The representations and warranties made by the Borrowers herein shall be true and
correct in all respects at and as if made as of such date (in each case immediately prior to, and after
giving effect to, the funding of any Loans) except to the extent they expressly relate to an earlier
date, in which case such representations and warranties shall be true and correct in all respects on
and as of such earlier date.

        (c)     No Default or Event of Default shall exist or be continuing either prior to or after
giving effect to the making of such Loan.

      (d)     The making of such Loan (and the use of the proceeds therefrom) shall not violate
any Law and shall not be enjoined, temporarily, preliminarily or permanently.

       (e)     No Material Adverse Change shall have occurred.

         (f)     There shall not exist any Law, ruling, judgment, order, injunction or other restraint
that, in the judgment of the Lender, prohibits, restricts or imposes a materially adverse condition on
the Borrowers, the Initial Revolving Facility or the exercise by the Lender of its rights as a secured
party with respect to the Collateral.

The delivery of each Borrowing Request shall constitute a representation and warranty by the
Borrowers of the correctness of the matters specified in subsections (b) through (f) above.

      6.     Representations and Warranties. In order to induce the Lender to enter into this
Agreement and to make the Initial Revolving Commitments hereunder, each Borrower makes the


                                                  5
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                 Exhibit A Page 6 of 34

following representations and warranties to the Lender and such representations and warranties
shall survive the execution and delivery of this Agreement:

        (a)    Due Organization and Qualification. Each Obligor (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite organizational power
and authority to own and operate its properties, to carry on its business as now conducted, to
enter into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

        (b)     Due Authorization; No Conflicts. The execution, delivery and performance by
such Obligor of the Loan Documents and all other documents contemplated hereby or thereby,
and the borrowing of amounts advanced thereunder and use of the proceeds of any of the Loans,
(i) have been duly authorized by all necessary action on the part of such Obligor and (ii) do not
and will not: (A) conflict with or constitute a breach of, or default under, or require any consent
under, or result in the creation of any Lien, charge or encumbrance upon the property or assets of
such Obligor pursuant to any other agreement or instrument (other than any pledge of or security
interest granted in any Collateral pursuant to any Loan Document (including, but not limited to,
the Liens permitted by Section 8(b))) to which such Obligor is a party or is bound or by which its
properties may be bound or affected; or (B) violate any provision of any Law (including, without
limitation, Regulation U of the Federal Reserve Board), order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to such Obligor.

       (c)     Government Consents. No consent, approval or authorization of, or registration,
declaration or filing with, any Governmental Authority or other person or entity is required as a
condition to or in connection with the due and valid execution, delivery and performance by such
Obligor of any Loan Document, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered in accordance with
the Loan Documents for filing or recordation, as of the Closing Date or as of such later date as is
permitted or contemplated pursuant to the Loan Documents.

       (d)     Binding Obligations. Each Loan Document has been duly executed and delivered
by each Obligor that is a party thereto and constitute the legally valid and binding obligation of
such Obligor, enforceable against such Obligor in accordance with its respective terms.

       (e)    Compliance with Laws. Each Obligor is in compliance with all Requirements of
Law, except to the extent that the failure to comply therewith would not, in the aggregate, be
reasonably expected to have a Material Adverse Change.

        (f)     PATRIOT Act. To the extent applicable, each Obligor is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR, Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating thereto, and (b)
Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “PATRIOT Act”). No part of the proceeds of
the loans made hereunder will be used by any Obligor or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political party, official of

                                                6
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                 Exhibit A Page 7 of 34

a political party, candidate for political office, or anyone else acting in an official capacity, in
order to obtain, retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended.

        (g)      Complete Disclosure. All factual information, taken as a whole, furnished by or
on behalf of an Obligor in writing to the Lender (including all information contained in the other
Loan Documents) for purposes of or in connection with this Agreement or the other Loan
Documents, was, true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect at such time in
light of the circumstances under which such information was provided.

       7.      Affirmative Covenants. Until the Full Payment of all Obligations, the Borrowers
covenant and agree that the Borrowers shall and shall cause each of its Subsidiaries to comply
with each of the following, as applicable:

       (a)    Use of Proceeds. Use the proceeds of the Loans to (i) refinance an equivalent
outstanding amount of the DIP Facility, (ii) fund other Distributions (as defined in the Plan of
Reorganization) and pay related fees and expenses, and (iii) fund general working capital and for
general corporate purposes (including capital expenditures and capital investment) of the
Borrowers.

        (b)    Guaranties and Collateral. Deliver, or cause to delivered, such guaranties,
security agreements, mortgages and other Security Documents as are necessary to provide the
Lender with a first priority Lien on all of the Property of the Obligors (other than Excluded
Collateral (as defined in the Security Agreement)), in each case, together with such opinions,
title insurance policies, endorsements, financing statements, control agreements and other
agreements, documents and instruments in furtherance of such guaranties and collateral
arrangements, in each case, as the Lender may from time to time reasonably request.

        (c)    Annual Financial Statements. Deliver as soon as available, but in any event
within 60 days after the end of each fiscal year of the Borrowers, an unaudited consolidated
balance sheet of the Borrowers and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for the previous fiscal
year, all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by a Senior Officer of the Borrowers as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the Borrowers and its
Subsidiaries in accordance with GAAP.

       (d)      Quarterly Financial Statements. Deliver as soon as available, but in any event
within 45 days after the end of each fiscal quarter, an unaudited consolidated balance sheet of the
Borrowers and their Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such fiscal quarter
and for the portion of the Borrowers’ fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the previous fiscal year and
corresponding portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be certified by the Chief Financial
Officer as fairly presenting the financial condition, results of operations, shareholders’ equity and

                                                 7
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                 Exhibit A Page 8 of 34

cash flows of the Borrowers and their Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

       (e)      Monthly Financial Statements. Deliver as soon as available, but in any event
within 30 days after the end of each fiscal month, an unaudited consolidated balance sheet of the
Borrowers and its Subsidiaries as at the end of such fiscal month, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such fiscal month
and for the portion of the Borrowers’ fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal month of the previous fiscal year and
corresponding portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be certified by the Chief Financial
Officer as fairly presenting the financial condition, results of operations, shareholders’ equity and
cash flows of the Borrowers and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

        (f)     ERISA Notices. Deliver as soon as possible, but in any event within five (5)
days, any notices or other communications given or received by an Obligor or any ERISA
Affiliate related to the occurrence or expected occurrence of an ERISA Event.

       (g)     Additional Collateral; Further Assurances.

               (i)      With respect to any Property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Obligor (other than any property described in
paragraph (ii) or (iii) below) as to which the Lender does not have a perfected Lien, promptly
(and in any event within five (5) Business Days, or such longer period as the Lender may agree)
(i) execute and deliver to the Lender such amendments or supplements to the Security
Agreement or such other Security Documents as the Lender reasonably deems necessary or
advisable to grant to the Lender a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Lender a perfected first priority Lien in such property,
including the filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Security Agreement or by law or as may be requested by the Lender.

               (ii)   With respect to any fee interest in any Real Estate acquired after the
Closing Date by any Obligor, within 30 days of such acquisition (i) execute and deliver a first
priority Mortgage in favor of the Lender, covering such Real Estate, (ii) if reasonably requested
by the Lender, provide the Lender with the Related Real Estate Documents and (iii) if reasonably
requested by the Lender, deliver to the Lender legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel, reasonably satisfactory
to the Lender.

               (iii) With respect to any new Subsidiary created or acquired after the Closing
Date by any Obligor, within 10 days of such creation or acquisition (i) execute and deliver to the
Lender such amendments to the Security Agreement and Guaranty Agreement as the Lender
reasonably deems necessary or advisable to grant to the Lender a perfected first priority Lien in
Equity Interests of such new Subsidiary that is owned by any Obligors, (ii) deliver to the Lender
such documents and instruments as may be required to grant, perfect, protect and ensure the
priority of such security interest, including but not limited to, the certificates representing such
Equity Interest, together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Obligor and (iii) cause such new Subsidiary (a) to become a

                                                 8
Case 18-41337-bem          Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                  Exhibit A Page 9 of 34

party to the Security Agreement and a Guaranty Agreement, (b) to take such actions necessary or
advisable to grant to the Lender a perfected first priority Lien in the Collateral described in the
Security Agreement, with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by the Security
Agreement or by law or as may be requested by the Lender and (c) to deliver to the Lender a
certificate of such Subsidiary, in a form reasonably satisfactory to the Lender, with appropriate
resolutions, incumbency and such Subsidiary’s Governing Documents.

                (iv)   If reasonably requested by the Lender, each Obligor shall use
commercially reasonable efforts (which shall not require any Obligor to agree to any
modification to any lease or to payment of any fees other than the landlord’s legal or out-of-
pocket costs in connection with negotiating the landlord’s agreement or bailee letter) to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of each leased property or
bailee with respect to any warehouse, processor or converter facility or other location where
Collateral with a book value in excess of $50,000 is stored or located in the United States, which
agreement or letter shall contain a waiver or subordination of all Liens or claims that the landlord
or bailee may assert against the Collateral at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Lender.

                 (v)     Subject to the limitations on perfection set forth herein and in the other
Loan Documents, execute any further instruments and take such further action as the Lender
reasonably deems necessary to perfect, protect, ensure the priority of or continue the Lender’s
first priority Lien on the Collateral or to effect the purposes of this Agreement.

       (h)     Compliance with Laws. Comply in all material respects with laws (including
without limitation, the Bankruptcy Code, ERISA, and environmental laws), pay taxes, maintain
all necessary licenses and permits and trade names, trademarks, patents, preserve corporate
existence, maintain appropriate and adequate insurance coverage and permit inspection of
properties, books and records.

        (i)    Sanctions; Anti-Corruption. Comply in all material respects with (i) anti-
corruption laws, (ii) anti-terrorism laws, including the PATRIOT Act and (iii) OFAC and any
similar laws or regulations enacted by the European Union or the United Kingdom.

        (j)     Affiliate Transactions. Conduct all transactions with affiliates on terms no less
favorable to the Borrowers than those obtainable in arm’s length transactions, including, without
limitation, restrictions on management fees to affiliates.

         (k)    Access. Provide to the Lender and its advisors prompt and unfettered access
during normal business hours to: (i) all books and records and other information regarding the
Obligors’ businesses, properties or financial condition (provided, however, that the Obligors
shall not be required to provide any information (y) that is subject to the attorney client privilege,
or (z) that would result in a violation of law by the Lender or the Obligors), (ii) all owned, leased
or managed properties at which the Obligors conduct their businesses, and (iii) the Obligors’
management team and employees.

       (l)     Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 7(d), a duly completed certificate signed by the Chief Financial


                                                  9
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                Exhibit A Page 10 of 34

Officer setting forth reasonably detailed calculations demonstrating compliance with Section
8(k).

        8.      Negative Covenants. Until the Full Payment of all Obligations, the Borrowers
shall not, nor shall they permit any Subsidiary to, directly or indirectly:

       (a)     Indebtedness.     Create, suffer to exist or become obligated to pay any
Indebtedness, other than:

               (i)     the Obligations; and

               (ii)   other Indebtedness in the aggregate amount not to exceed $50,000
outstanding at any time.

        (b)    Liens. Create, incur, assume or suffer to exist any Lien, upon any of its property,
assets or revenues, whether now owned or hereafter acquire, other than:

               (i)     Liens granted to the Lender to secure the Obligations;

               (ii)   Liens for Taxes either (a) not due and payable or (b) being contested in
good faith and for which the Obligors maintain adequate reserves on its books, provided that no
notice of any such Lien has been filed or recorded under the IRC;

               (iii) Liens to secure payment of workers’ compensation, employment
insurance, social security and other like obligations incurred in the ordinary course of business;

               (iv)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such Liens attach only
to inventory and which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

                (v)     leases or subleases of Real Estate granted in the ordinary course of the
Obligors’ businesses (or, if referring to another Person, in the ordinary course of such Person’s
business), and leases, subleases, non-exclusive licenses or sublicenses of personal property (other
than intellectual property) granted in the ordinary course of the Obligors’ businesses (or, if
referring to another Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting the Lender a security interest therein;

               (vi)    Liens in favor of other financial institutions arising in connection with
deposit and/or securities accounts held at such institutions, provided that the Lender has a
perfected security interest in the amounts held in such deposit and/or securities accounts;

               (vii) non-exclusive licenses of intellectual property implied from a Borrower’s
or any Subsidiary’s sales, leases, or other provisions of a product or service, in each case, granted
in the ordinary course of business;

               (viii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of customs duties in connection with the importation of goods;


                                                 10
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                Exhibit A Page 11 of 34

                (ix)    Liens on insurance proceeds in favor of insurance companies granted
solely as security for financed premiums; and

               (x)     other Liens securing claims in an aggregate amount not to exceed $50,000.

       (c)    Restricted Payments. Except as otherwise consented to in writing by the Lender,
pay any dividends or make any distribution or payment on account of or redeem, retire or
purchase any of its Equity Interest, other than in connection with the issuance to the Lender of
Class B-1 Membership Units in Holdings.

        (d)    Investments. Except as otherwise consented to in writing by the Lender, directly
or indirectly make any Investment, or permit any of its Subsidiaries to do so, other than:

               (i)     Investments consisting of cash and Cash Equivalents;

               (ii)    Investments consisting of deposit accounts and securities accounts,
provided that the Lender has a perfected security interest for the benefit of the Lenders therein to
the extent required under the Security Agreement;

                (iii) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers or in settlement of delinquent obligations
of, and other disputes with, customers or suppliers arising in the ordinary course of business;

              (iv)   Investments consisting of travel advances, employee relocation loans and
other employee loans and advances in the ordinary course of business; and

               (v)     other Investments in an aggregate amount not to exceed $25,000.

       (e)      Dispositions. Except as otherwise consented to in writing by the Lender, transfer,
or permit any of its Subsidiaries to Transfer, in one transaction or a series of transactions, all or
any part of their or their Subsidiary’s business, or Property except for Transfers:

               (i)     of worn-out, obsolete or no longer useful equipment in the ordinary course
of business;

              (ii)     of nonexclusive licenses for the use of the property of the Obligors or their
respective Subsidiaries in the ordinary course of business;

               (iii)   inventory in the ordinary course of business; and

               (iv)    other Transfers in an amount not to exceed $25,000.

        (f)    Mergers or Acquisitions. Consummate any merger, combination or consolidation
of the Borrowers or any of their respective Subsidiaries with or into any Person or the sale of all
or substantially all of the assets, stock or other evidence of beneficial ownership of the
Borrowers or any of their respective Subsidiaries (except for a Investments permitted by Section
8(d)) without obtaining the prior written consent of the Lender (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, however, that neither the terms and
conditions of this Section 8(f) nor any other term or provision of this Agreement or any other
Loan Document shall prohibit any merger, combination or consolidation, the terms of which

                                                 11
Case 18-41337-bem          Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                   Desc
                                 Exhibit A Page 12 of 34

provide for the contemporaneous or prior Full Payment of all Obligations or any merger,
combination or consolidation of the Borrowers or any of their respective Subsidiaries with each
other.

       (g)     Sale-Leaseback Transactions. Become or remain liable as lessee or as guarantor
or other surety with respect to any lease, whether an operating lease or a Capital Lease, of any
property (whether real, personal or mixed, and whether now owned or hereafter acquired) (i) that
any Obligor or Subsidiary has sold or transferred (or is to sell or transfer) to a Person that is not a
Subsidiary, or (ii) that any Obligor or Subsidiary intends to use for substantially the same
purpose as any other Property that, in connection with such lease, has been sold or transferred by
any Obligor or Subsidiary to another Person.

        (h)    Capital Expenditures. Except as otherwise consented to in writing by the Lender,
directly or indirectly make Capital Expenditures, or permit any of its Subsidiaries to make
Capital Expenditures, in an amount in excess of $100,000 in any fiscal quarter.

        (i)     Transactions with Affiliates. Enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the rendering of any service)
with any Affiliate of an Obligor on terms that are less favorable to an Obligor or a Subsidiary, as
the case may be, than those that might be obtained at the time from Persons who are not such an
Affiliate in the ordinary course of business other than (i) any transactions between the Obligors
expressly permitted under the Loan Documents; (ii) reasonable and customary fees paid to
members of the board of directors of the Borrowers and their respective Subsidiaries; (iii)
compensation arrangements and benefit plans for officers and other employees of the Borrowers
and their respective Subsidiaries entered into and maintained in the ordinary course of business
and (iv) transactions permitted under Section 8(c). Notwithstanding the foregoing, to the extent
any transaction described in clauses (i) through (iv) of this Section 8(i) is in an amount greater
than or equal to $100,000, the Borrowers must provide notice to the Lender of such transaction,
setting forth in reasonable detail a description of the transaction, including the parties thereto and
the amount thereof.

       (j)    ERISA Events. Establish, contribute to, or commence any obligation to
contribute to any Pension Plan or Multiemployer Plan, or terminate any Pension Plan or
withdraw from any Multiemployer Plan, or otherwise cause or permit any ERISA Event to occur.

       (k)     Financial Covenants.

              (i)     Permit the Consolidated Leverage Ratio at the end of any fiscal quarter of
the Borrowers to be greater than 30%; or

              (ii)   Beginning with the fiscal year ending December 31, 2020, permit the
Consolidated Total Revenue for any fiscal year of the Borrowers to be less than $3,080,000.

       9.      Events of Default; Remedies.

       (a)     Events of Default. The term “Event of Default” as used herein means the
occurrence or happening, at any time and from time to time, any of the following:



                                                  12
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                Exhibit A Page 13 of 34

              (i)   the Borrowers shall fail to pay (i) the principal of this Agreement as and
when due and payable, or (ii) interest on this Agreement, or any other amount payable under this
Agreement, as and when due and payable, in either case, whether at maturity or otherwise;

              (ii)   the Borrowers or any Obligor shall fail to perform or observe any term,
covenant or agreement contained in any Loan Document on its part to be performed or observed;

                (iii) any representation or warranty made or deemed made by any Borrower in
this Agreement or by any Borrower in any Loan Document to which it is a party, or in any
certificate, document, opinion or financial or other statement furnished under or in connection
with a Loan Document, shall prove to have been incorrect in any material respect on or after the
date hereof;

                (iv)    any Obligor repudiates, revokes or attempts to revoke its Guaranty; any
Obligor denies or contests the validity or enforceability of any Loan Documents or Obligations,
or the perfection or priority of any Lien granted to the Lender; or any Loan Document ceases to
be in full force or effect for any reason (other than a waiver or release by the Lender);

                (v)     any breach or default of any Obligor occurs under any document,
instrument or agreement (which is not cured before the expiration of any applicable grace period)
to which it is a party or by which it or any of its Properties is bound, relating to any Indebtedness
(other than the Obligations) in excess of $100,000, if the maturity of or any payment with respect
to such Indebtedness may be accelerated or demanded, or required to be repurchased or
redeemed, due to such breach;

               (vi)    Any judgment, order or award for the payment of money is entered against
any Obligor or its assets in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $100,000 in the aggregate (except to the
extent covered (other than to the extent of customary deductibles) by insurance pursuant to
which the insurer has not denied coverage), and either (A) there is a period of 60 consecutive
days at any time after the entry of any such judgment, order, or award during which (1) the same
is not discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay of enforcement
thereof is not in effect, or (B) enforcement proceedings are commenced upon such judgment,
order, or award;

              (vii) A loss, theft, damage or destruction occurs with respect to any Collateral if
the amount not covered by insurance exceeds $100,000 in the aggregate;

                (viii) Any Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting a part of its business, which action could reasonably
be expected to have a Material Adverse Change; any Obligor suffers the loss, revocation or
termination of any license, permit, lease or agreement, which loss, revocation or termination
could reasonably be expected to have a Material Adverse Change; except in connection with a
Transfer permitted by Section 8(c), there is a cessation of any part of any Obligor’s business for
any period, which cessation could reasonably be expected to have a Material Adverse Change;
any Collateral of any Obligor is taken or impaired through condemnation, which taking or
impairment could reasonably be expected to have a Material Adverse Change; any Obligor
agrees to or commences any liquidation, dissolution or winding up of its affairs; or any Obligor
is not Solvent;

                                                 13
Case 18-41337-bem          Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                    Desc
                                 Exhibit A Page 14 of 34

                (ix)    Any Obligor generally fails to pay, or admits in writing its inability or
refusal to pay, its debts as they become due; or an Insolvency Proceeding is commenced by any
Obligor; any Obligor agrees to, commences or is subject to a liquidation, dissolution or winding
up of its affairs; any Obligor makes an offer of settlement, extension, proposal (or files a notice
of intention to make a proposal), plan of arrangement or composition to its unsecured creditors
generally; a Creditor Representative is appointed to take possession of any substantial Property
of or to operate or sell any of the business of any Obligor; or an Insolvency Proceeding is
commenced against any Obligor and such Obligor consents to the institution of the proceeding
against it, such petition commencing the proceeding is not timely contested by such Obligor,
such petition is not dismissed within 30 days after its filing, or an order for relief is entered in the
proceeding;

               (x)    (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result in liability of any
Obligor (including on account of an ERISA Affiliate) to a Pension Plan, Multiemployer Plan or
PBGC, or that constitutes grounds for appointment of a trustee for or termination of any Pension
Plan or Multiemployer Plan; (ii) any Obligor or ERISA Affiliate fails to pay when due any
installment payment with respect to its withdrawal liability under Section 4201 of ERISA under
a Multiemployer Plan; (iii) any event similar to the foregoing occurs or exists with respect to a
Foreign Plan and, with respect to each of clauses (i) through (iii) above, any such event could
reasonably be expected to result in liability to any Obligor or ERISA Affiliate in an amount that
exceeds $100,000 individually or in the aggregate; or

               (xi)    A Material Adverse Change occurs.

        (b)     Remedies. Upon the occurrence of an Event of Default, the Lender may declare
all or any portion of the unpaid Obligations to be immediately due and payable and exercise any
other rights or remedies afforded under any agreement, by law, at equity or otherwise (provided,
however, that if an Event of Default specified in Section 9(a)(ix) occurs, the entire unpaid
Obligations shall forthwith become and be immediately due and payable without any declaration
or other act on the part of the Lender).

       10.     Amendment or Waiver. Except as otherwise expressly provided herein, the
provisions of this Agreement may be amended or waived and the Borrowers may take any action
herein prohibited, or omit to perform any act herein required to be performed by it, only if the
Borrowers have obtained the written consent of the Lender.

        11.    Definitions. For purposes of this Agreement, the following capitalized terms have
the following meaning:

        “Affiliate” with respect to any Person, another Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. “Control” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled” have
correlative meanings.

       “Applicable Law” means all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question, including all

                                                  14
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                                Exhibit A Page 15 of 34

applicable statutory law, common law and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of Governmental
Authorities.

          “Asset Disposition” means any Transfer (other than those set forth Sections 8(e)(i), (ii),
(iii) or (iv)).

       “Bankruptcy Court” has the meaning given to such term in the recitals.

       “Bankruptcy Protection” has the meaning given to such term in the recitals.

      “Borrowers” has the meaning given to such term in the introductory paragraph of this
Agreement.

       “Borrowing Request” shall mean a borrowing request in the form attached hereto as
Exhibit A, or such other form acceptable to the Lender.

        “Business Day” means each day other than a Saturday, Sunday or legal holiday in the
State of New York.

        “Capital Expenditures” means all expenditures for any asset that, in accordance with
GAAP, would be required to be classified as a fixed or capital asset on the consolidated balance
sheet of Obligors and their Subsidiaries including Capital Leases, but excluding, without
duplication, any such expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed with (a) insurance proceeds (or other similar
recoveries) paid on account of the loss of or damage to the assets being replaced or restored, (b)
proceeds of a trade-in of the assets being replaced or restored, to the extent of the trade-in value
of the assets being replaced or restored, (c) by a Person other than any Obligor or Subsidiary,
such as a landlord.

       “Capital Lease” means any lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP.

        “Cash Equivalents” means (a) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency or any State thereof having maturities of not more
than one (1) year from the date of acquisition; (b) commercial paper maturing no more than one
(1) year after its creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit maturing no more than one
(1) year after issue; (d) money market funds at least ninety-five percent (95.0%) of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition, and (e) any other investment approved by the Lender in its reasonable discretion.

        “CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

       “Chief Financial Officer” shall mean Bob Zurcher, the Borrowers’ Chief Financial
Officer, or any successor thereto.

       “Claims” means all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial response costs,
                                                15
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                Exhibit A Page 16 of 34

reasonable and documented reasonable attorneys’ fees of outside counsel and Extraordinary
Expenses) at any time incurred by or asserted against any Indemnitee in any way relating to (a)
the Loan Documents, or the use thereof or transactions relating thereto, (b) any action taken or
omitted to be taken by any Indemnitee in connection with any Loan Documents, (c) the existence
or perfection of any Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any Obligor to
perform or observe any terms of any Loan Document, in each case including all reasonable costs
and expenses relating to any investigation, litigation, arbitration or other proceeding (including
an Insolvency Proceeding or appellate proceedings), whether or not the applicable Indemnitee is
a party thereto.

       “Closing Date” means the first date all the conditions precedent in Section 4 are satisfied
or waived in accordance with Section 10.

       “Collateral” has the meaning given to such term in Section 3(b).

      “Commitment Termination Date” means [INSERT DATE THAT IS FIVE YEARS
AFTER CLOSING] (except that, if such date is not a Business Day, the Commitment
Termination Date shall be the next preceding Business Day).

       “Consolidated Leverage Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) Consolidated Total Debt as of such date to (b) Consolidated
Total Capital for the period of the four fiscal quarters most recently ended.

        “Consolidated Total Capital” mean means Consolidated Total Debt plus the aggregate
stated balance sheet amount of all equity on a consolidated basis on such date.

       “Consolidated Total Debt” means, as of any date of determination, the aggregate stated
balance sheet amount of all Indebtedness of the Borrowers and their Subsidiaries (or, if higher,
the par value or stated face amount of all such Indebtedness (other than zero coupon
Indebtedness)) on a consolidated basis on such date.

       “Consolidated Total Revenue” means, for any period, the consolidated total revenue of
the Borrowers and their Subsidiaries on a consolidated basis; provided that there shall be
excluded (a) the revenue of any Person accrued prior to the date it becomes a Subsidiary of any
Borrower or is merged into or consolidated with any Borrower or any of its respective
Subsidiaries and (b) the revenue of any Person (other than a Subsidiary of any Borrower) in
which a Borrower or any of its Subsidiaries has an ownership interest, except to the extent that
any such revenue is actually received by such Borrower or such Subsidiary in the form of
dividends or similar distributions.

        “Copyright Security Agreement” each copyright security agreement, in form and
substance satisfactory to the Lender, pursuant to which an Obligor grants to the Lender, a first
priority Lien on its registered copyrights, as security for the Obligations or any portion thereof.

        “Creditor Representative” means under any Applicable Law, a receiver, interim receiver,
national receiver, receiver and manager, trustee (including any trustee in bankruptcy), custodian,
conservator, administrator, examiner, sheriff, monitor, assignee, liquidator, provisional
liquidator, sequestrator or similar officer or fiduciary.

                                                16
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                Exhibit A Page 17 of 34

        “Default” means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, would be an Event of Default.

       “Default Rate” has the meaning given to such term in Section 1(c).

     “Deposit Account” as defined in the Uniform Commercial Code as in effect in State of
New York.

         “Deposit Account Control Agreement” means the deposit account control agreements to
be executed by each institution maintaining a Deposit Account for an Obligor, in favor of the
Lender, as security for the Obligations, which agreements shall, unless otherwise agreed by the
Lender (a) establish the Lender’s control (for perfection purposes) over the subject lockbox(es),
if any, and/or Deposit Account(s) and the proceeds thereof and (b) waive offset rights of such
institution, except for customary administrative charges. Notwithstanding the foregoing, Deposit
Account Control Agreements shall be required only to the extent requested by the Lender and
only to the extent the Obligations remain outstanding for at least six (6) months following the
date hereof.

       “DIP Facility” means that certain Senior Secured Debtor-in-Possession Loan Agreement,
dated as of June 14, 2018, by and among the Borrowers and the Lender.

        “DIP Lender” means LP Investments I, LLC in its capacity as DIP Lender under the DIP
Facility.

        “Enforcement Action” means any action to enforce any Obligations or Loan Documents
or to realize upon any Collateral (whether by judicial action, self-help, notification of account
debtors, exercise of set-off or recoupment, or otherwise).

       “Environmental Laws” means all Applicable Laws (including all permits and mandatory
programs or guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA or similar foreign
Governmental Authority) or the protection or pollution of the environment, including CERCLA,
Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.) and the Clean Water Act
(33 U.S.C. §§ 1251 et seq.).

        “Environmental Release” means a release as defined in CERCLA or under any other
Environmental Law, including, without limitation, a release, spill, leak, emission, deposit,
pumping, pouring, emptying, discharging, injecting, escaping, leaching, disposing, dumping,
dispersion or migration of Hazardous Substances into, under, above, onto or from any indoor or
outdoor environmental media, including, without limitation: (a) the movement of Hazardous
Substances through, in, under, above or from any environmental media located within any
building, structure, asset, real Property or facility; (b) the movement of Hazardous Substances
off-site from any real Property; and (c) the abandonment of barrels, tanks, containers or other
closed receptacles containing Hazardous Substances.

        “Equity Interest” means the interest of any (a) shareholder in a corporation; (b) partner in
a partnership (whether general, limited, limited liability or joint venture); (c) member in a limited
or unlimited liability company or corporation; or (d) other Person having any other form of
equity security or ownership interest.

                                                 17
Case 18-41337-bem          Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                 Exhibit A Page 18 of 34

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

        “ERISA Affiliate” means (a) any Person subject to ERISA whose employees are treated
as employed by the same employer as the employees of any Borrower or any of its Subsidiaries
under IRC Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Borrower or any of its
Subsidiaries under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which any Borrower or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with any Borrower or any of its
Subsidiaries and whose employees are aggregated with the employees of any Borrower or any of
its Subsidiaries under IRC Section 414(o).

        “ERISA Event” means (a) the occurrence of a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the occurrence or expected occurrence of a complete or partial
withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan; (d) notification that
a Multiemployer Plan is or is expected to become insolvent within the meaning of Section 4245
of ERISA or has experienced or expects to experience to a “mass withdrawal” (within the
meaning of Section 4219 of ERISA); (e) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC or trustees to terminate a Pension Plan or
Multiemployer Plan; (f) any Obligor or ERISA Affiliate fails to meet any funding obligations
with respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding waiver;
(g) an event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan or constitutes
grounds for the termination of a Multiemployer Plan; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate.

       “Event of Default” has the meaning given to such term in Section 9(a).

        “Extraordinary Expenses” means all documented reasonable costs, expenses or advances
that the Lender may incur during an Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against the Lender, any Obligor, any representative
of creditors of an Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of the Lender’s first priority Lien with respect to
any Collateral) or the Loan Documents, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of the Lender in, or the monitoring
of, any Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to any Loan
                                                 18
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                                Exhibit A Page 19 of 34

Documents or Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and standby fees, actual
documented legal fees of outside counsel, fees and expenses of other advisors, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

       “Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of the U.S.; or
(b) mandated by a government other than the U.S. for employees of any Obligor or Subsidiary.

        “Full Payment” means with respect to any Obligations, the full and indefeasible cash
payment thereof in lawful money of the United States of America in immediately available
funds, including any interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed or allowable in the proceeding).

        “GAAP” means generally accepted accounting principles in effect in the U.S. from time
to time, applied consistently.

       “Governing Documents” means, with respect to any Person, the certificate or articles of
incorporation, by-laws, or other organizational documents of such Person.

        “Governmental Authority” means any U.S. federal, state, provincial, territorial,
municipal, foreign or other governmental department, agency, commission, board, bureau, court,
tribunal, instrumentality, political subdivision, or other entity or officer exercising executive,
legislative, judicial, regulatory or administrative functions for or pertaining to any government or
court, in each case whether associated with the U.S., a state, district or territory thereof, or any
other foreign entity or government.

       “Guarantor” has the meaning given to such term in Section 3(a).

       “Guaranty” has the meaning given to such term in Section 3(a).

        “Hazardous Substances or Hazardous Substance” means (a) any substance, material or
waste that is or becomes designated or regulated as “toxic,” “hazardous,” “pollutant,”
“contaminant” “solid waste,” “extremely hazardous,” “restricted hazardous,” “hazardous
constituent,” “special waste,” or a similar designation or regulation under any Environmental
Law; (b) petroleum or petroleum product (including, without limitation, waste or used oil,
gasoline, heating oil, kerosene and any other petroleum products or substances or materials
derived from or commingled with any petroleum products), off-specification commercial
chemical product, solid waste, radioactive materials, infectious medical waste, lead based paint,
mold, mycotoxins, microbial matter and airborne pathogens (naturally occurring or otherwise),
asbestos in any form that is or could become friable, urea formaldehyde foam insulation,
polychlorinated biphenyls (PCBs), and radon gas; and (c) any waste or substance that is listed,
defined, designated or classified as, or otherwise determined by any Environmental Laws to be,
hazardous, ignitable, corrosive, radioactive, dangerous or toxic.

       “Holdings” means LakePoint Land Holdings, LLC.


                                                19
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                Exhibit A Page 20 of 34

        “Incremental Revolving Commitment” has the meaning given to such term in Section
1(b).

        “Incremental Revolving Loans” has the meaning given to such term in Section 1(b).

         “Indebtedness” means, as applied to any Person, (a) all indebtedness for borrowed
money, (b) that portion of any obligations with respect Capital Leases which is properly
classified as a liability on a balance sheet in conformity with GAAP, (c) notes payable and drafts
accepted representing extensions of credit whether or not representing obligations for borrowed
money, (d) any obligation owed for all or any part of the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of business (x) that are
being contested in good faith or (y) as to which payment is not overdue by more than 90 days),
(e) all indebtedness secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured has been assumed by that Person or is
nonrecourse to the credit of that Person, (f) all reimbursement and other payment obligations,
contingent or otherwise, in respect of letters of credit or banker’s acceptances, (g) obligations
under any rate or currency swap, cap or collar agreement or any other agreement designed to
hedge risk with respect to interest rate or currency fluctuations (the amount of which shall be
determined by reference to the termination cost on the date of determination) and (h) all
guarantees of such Person in respect of Indebtedness of others of the kinds referred to in clauses
(a) through (g) above.

       “Indemnitees” means the Lender and its officers, directors, employees, Affiliates, agents,
consultants, advisors, and attorneys.

        “Initial Revolving Commitment” has the meaning given to such term in Section 1(a).

        “Initial Revolving Facility” has the meaning given to such term in the recitals.

        “Initial Revolving Loans” has the meaning given to such term in Section 1(a).

        “Insolvency Proceeding” means any case or proceeding or proposal commenced by or
against a Person under any state, provincial, U.S. federal or foreign law for, or any agreement of
such Person to, (a) the entry of an order for relief under the U.S. Bankruptcy Code, or any other
insolvency, debtor relief, bankruptcy, receivership, debt adjustment law or similar law (whether
state, provincial, federal or foreign); (b) the appointment of a Creditor Representative or other
custodian for such Person or any part of its Property; or (c) an assignment or trust mortgage for
the benefit of creditors.

         “Investment” means any beneficial ownership interest in any Person (including Equity
Interests and other securities), and any loan, advance or capital contribution to any Person.

        “IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

        “Lender” means LP Investments I, LLC.

         “Lien” means any Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, whether such interest is based on common law, statute or contract, including
liens, security interests, pledges, security transfers, security assignments, hypothecations, secured
claims, statutory trusts, deemed trusts, reservations of title, exceptions, encroachments,
                                                 20
Case 18-41337-bem          Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                 Exhibit A Page 21 of 34

easements, servitudes, rights-of-way, leases, and other title exceptions and encumbrances
affecting Property.

         “Loans” means (a) the Initial Revolving Loans, and (b) any Incremental Revolving
Loans.

       “Loan Documents” means this Agreement, the Security Agreement, the Guaranties, the
other Security Documents and any other agreement, document or instrument delivered to or in
favor of the Lender.

        “Material Adverse Change” means with respect to any event, act, condition or occurrence
of whatever nature (including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), whether singularly or in conjunction with any other
event or events, act or acts, condition or conditions, occurrence or occurrences, whether or not
related, resulting in a material adverse change in (i) the business, operations, properties or
condition (financial or otherwise) of the Borrowers, individually, and the Borrowers since
Closing Date, (ii) the legality, validity or enforceability of any Loan Document, (iii) the ability of
the Borrowers to perform their material obligations under the Loan Documents, (iv) the
perfection or priority of the Liens granted pursuant to the Loan Documents, or (v) the rights and
remedies of the Lender under the Loan Documents taken as a whole.

        “Mortgage” means each mortgage, deed of trust, deed to secure debt, collateral charge
mortgage, deed of hypothec or other agreement satisfactory to Lender pursuant to which an
Obligor grants to the Lender Liens upon the Real Estate owned by such Obligor as security for
the Obligations, it being understood and agreed that any Real Estate leased by any Obligor as a
lessee shall not be subject to a Mortgage unless requested by the Lender.

       “Multiemployer Plan” means any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is obligated to make
contributions, during the preceding six (6) plan years, has made or been obligated to make
contributions, or otherwise has or could expect to have any liability or obligation.

        “Net Cash Proceeds” means (a) in connection with an Asset Disposition, the aggregate
cash proceeds received by an Obligor or any Subsidiary of an Obligor pursuant to any such Asset
Disposition net of (i) the direct costs relating to such Asset Disposition (including sales
commissions and legal, accounting and investment banking fees), (ii) Taxes paid (or reasonably
estimated to be payable) by such Obligor or Subsidiary as a result thereof (it being understood
for the avoidance of doubt that such Taxes shall include only those payable by the seller or its
Affiliates in such Asset Disposition), and (iii) amounts required to be applied to the repayment of
any Indebtedness secured by a Lien on the asset subject to any such Asset Disposition or
required to be paid to parties having superior rights to the proceeds of any such Asset Disposition
to the extent such superior rights are permitted hereunder and (b) in connection with in
connection with any issuance or sale of Equity Interests, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary costs, fees and expenses actually
incurred in connection therewith.

        “Obligations” means all (a) principal of and premium, if any, on this Agreement, (b)
interest, expenses, fees and other sums payable by the Obligors (or any one or more of them)

                                                 21
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                                Exhibit A Page 22 of 34

under this Agreement and the other Loan Documents, (c) obligations of the Obligors under any
indemnity for Claims, (d) Extraordinary Expenses, and (e) other Indebtedness, obligations and
liabilities of any kind owing by the Obligors (or any one or more of them) pursuant to the Loan
Documents (including pursuant to Section 18 or 19 of this Agreement), whether now existing or
hereafter arising, whether evidenced by a Guaranty or promissory note or writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of credit, issuance of a
letter of credit, acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or joint or several.

       “Obligor” means the Borrowers or a Guarantor.

       “OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

       “OSHA” means the Occupational Safety and Hazard Act of 1970.

       “Other Taxes” means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment made under any
Loan Document or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document.

        “Patent Security Agreement” means each patent security agreement, in form and
substance satisfactory to the Lender, pursuant to which an Obligor grants to the Lender a first
priority Lien on its registered patents for the Obligations or any portion thereof.

       “PATRIOT Act” has the meaning given to such term in Section 6(f).

       “Payment Date” has the meaning given to such term in Section 2(a).

       “PBGC” means the Pension Benefit Guaranty Corporation.

        “Pension Plan” means any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV or Section
302 of ERISA or Section 412 of the Code and is sponsored or maintained by any Obligor or
ERISA Affiliate or to which the Obligor or ERISA Affiliate contributes or has an obligation to
contribute,, has made contributions at any time during the preceding six plan years, or otherwise
has or could expect to have any liability or obligation.

       “Person” means any individual, corporation, limited liability company, unlimited liability
company, partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.

       “Plan of Reorganization” means [ ].

        “Pledge Agreement” means a pledge agreement in the form and substance reasonably
satisfactory to the Lender, from the Obligors to the Lender and each other pledge agreement
from any Obligor to the Lender, in each case pursuant to which an Obligor grants a first priority
Lien on such Obligor’s Equity Interests in any of its Subsidiaries.



                                               22
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                Exhibit A Page 23 of 34

       “Property” means any interest in any kind of property or asset, whether real, personal or
mixed, or tangible or intangible.

        “Real Estate” means all right, title and interest (whether as owner, lessor or lessee) in any
real Property or any buildings, structures, parking areas or other improvements thereon.

       “Recipient” means (a) the Lender or (b) any other recipient of any payment to be made
by or on account of any obligation of any Borrower under any Loan Document.

        “Related Real Estate Documents” means with respect to any Real Estate, the following,
in form and substance reasonably satisfactory to Lender and received by Lender for review prior
to the effective date of the Mortgage: (a) such assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases as Lender may reasonably require with respect to
other Persons having an interest in the Real Estate; (b) a current, perimeter, boundary survey of
the Real Estate, containing a metes-and-bounds property description and flood plain certification;
and (c) such other documents, instruments or agreements (if any) as Lender may reasonably
require with respect to any Real Estate that are customary for a transaction of the nature set forth
in this Agreement.

        “Reportable Event” has the meaning given to such term in Section 4043 of ERISA or the
regulations thereunder.

        “Requirements of Law” shall mean, as to any Borrower, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such Borrower,
and each federal, state, local and foreign law, treaty, rule or regulation or determination of an
arbitrator or a court or other governmental authority, in each case applicable to or binding upon
such Borrower or any of its property or to which such Borrower or any of its property is subject.

      “Revolving Commitment” means the Initial Revolving Commitment, together with any
Incremental Revolving Commitment.

        “Security Agreement” means the Security Agreement in the form and substance
reasonably satisfactory to the Lender, from the Obligors to the Lender and each other security
agreement from any Obligor to the Lender, in each case pursuant to which such Obligor grants to
the Lender, a first priority Lien on such Obligor's then-owned and thereafter acquired assets
(other than Excluded Collateral (as defined therein)), as security for the Obligations.

       “Security Documents” means the Security Agreement, the Guaranties, the Mortgages, the
Patent Security Agreements, the Copyright Security Agreements, the Pledge Agreements, the
Trademark Security Agreements, the Deposit Account Control Agreements, the Related Real
Estate Documents and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.

       “Senior Officer” means the president, chief executive officer or chief financial officer of
a Borrower or, if the context requires, an Obligor.

        “Solvent” means as to any Person, such Person (a) owns Property whose fair salable
value is (when taken on a going concern basis unless, at the time of the applicable determination,
such Person is not a going concern) greater than the amount required to pay all of its debts

                                                 23
Case 18-41337-bem          Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                 Exhibit A Page 24 of 34

(including contingent, subordinated, unmatured and unliquidated liabilities); (b) owns Property
whose present fair salable value (as defined below) is greater than the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of such Person as
they become absolute and matured; (c) is able to pay all of its debts as they mature; (d) has
capital that is not unreasonably small for its business and is sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage; (e) is not “insolvent”
within the meaning of Section 101(32) of the U.S. Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or otherwise) under
any Loan Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or any of its Affiliates.
As used herein, “fair salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no compulsion) to
purchase. For the avoidance of doubt, and for purposes of determining whether any Obligor is
“Solvent”, contribution rights of such Obligor against the other Obligors shall be considered if
and to the extent permitted or provided under Applicable Law relating to such determination.

        “Subsidiary” means any entity at least 50% of whose Voting Equity Interests or Equity
Interests are owned by a Person (including indirect ownership by a Person through other entities
in which such Person directly or indirectly owns 50% of the Voting Equity Interests or Equity
Interests).

       “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

        “Trademark Security Agreement” each trademark security agreement, in form and
substance satisfactory to the Lender, pursuant to which an Obligor grants to the Lender a first
priority Lien on its registered trademarks, as security for the Obligations or any portion thereof.

        “Transfer” means, with respect to any Property, to sell, exchange, transfer, assign,
license, hypothecate, pledge or make a gift, and shall include without limitation the termination
or assignment of any lease or license.

       “Voting Equity Interests” means with respect to any Person, the Equity Interests of such
Person ordinarily having the power to vote for the election of the directors (or, in the case of
Persons which are not corporations or do not have directors, individuals performing similar
functions to those of a director of a corporation) of such Person.

         12.     Assignment. The Lender may assign at any time this Agreement to any of its
affiliates, any financial institutions or any other Person, in which event, the assignee shall have,
to the extent of such assignment, the same rights and benefits as it would have if it were the
Lender, except as otherwise provided by the terms of such assignment or participation. The
rights and obligations of the Borrowers, the Lender shall be binding upon and benefit the
successors and permitted assigns and transferees of the Borrowers and the Lender. In the event
of any permitted assignment hereunder, (i) the Lender agrees to pay for all costs associated with
documenting, implementing or otherwise accommodating such transfer, (ii) the prospective
Lender shall be, and shall provide a representation that it is, entering into such transfer for its
own account and not with a view to, or for sale in connection with, any subsequent distribution

                                                 24
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                Exhibit A Page 25 of 34

and (iii) the prospective Lender shall become a party to this Agreement (or any replacement
hereof).

      13.     Payments. All payments to be made to the Lender shall be made in the lawful
money of the United States of America in immediately available funds.

       14.     Nature and Extent of Each Borrower’s Liability.

        (a)      Joint and Several Liability. Each Borrower agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lender the prompt payment and
performance of, all Obligations and all agreements of each other Obligor under the Loan
Documents, and that it is a Guarantor. Each Obligor agrees that its guaranty or guarantee of
obligations as a Guarantor constitute a continuing guaranty or guarantee of payment and not of
collection, that such obligations shall not be discharged until Full Payment of all Obligations,
and that such obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to enforce this
Agreement (including this Section) or any other Loan Document, or any waiver, consent or
indulgence of any kind by the Lender with respect thereto; (c) the existence, value or condition
of, or failure to perfect a Lien or to preserve rights against, any security or guaranty or guarantee
for the Obligations or any action, or the absence of any action, by the Lender in respect thereof
(including the release of any security or guaranty or guarantee); (d) the insolvency of any
Obligor; (e) any election by the Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the U.S. Bankruptcy Code; (f) any borrowing or grant of a Lien by any
other Obligor, as debtor-in-possession under Section 364 of the U.S. Bankruptcy Code, under
Applicable Law or otherwise; (g) the disallowance of any claims of the Lender against any
Obligor for the repayment of any Obligations under Section 502 of the U.S. Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of all Obligations.

       (b)     Waivers.

                (i)    Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the Lender to marshal
assets or to proceed against any other Obligor, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against such Obligor.
Each Borrower waives all defenses (other than the defense of prior payment) available to a
surety, guarantor or accommodation co-obligor other than Full Payment of all Obligations. It is
agreed among each Obligor and the Lender that the provisions of this Section are of the essence
of the transaction contemplated by the Loan Documents and that, but for such provisions, the
Lender would decline to make the Loans. Each Obligor acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and can be expected to
benefit such business.

                (ii)    The Lender may, in its discretion, pursue such rights and remedies as they
deem appropriate, including realization upon Collateral or any Real Estate by judicial foreclosure
or non-judicial sale or enforcement, without affecting any rights and remedies under this Section.
If, in taking any action in connection with the exercise of any rights or remedies, the Lender shall

                                                 25
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                Exhibit A Page 26 of 34

forfeit any other rights or remedies, including the right to enter a deficiency judgment against
any Obligor or other Person, whether because of any Applicable Laws pertaining to “election of
remedies” or otherwise, each Obligor consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any Obligor might
otherwise have had. Any election of remedies that results in denial or impairment of the right of
the Lender to seek a deficiency judgment against any Obligor shall not impair any other
Obligor's obligation to pay the full amount of the Obligations. Each Obligor waives all rights
and defenses arising out of an election of remedies, such as non-judicial foreclosure with respect
to any security for the Obligations, even though that election of remedies destroys such Obligor’s
rights of subrogation against any other Person. The Lender may bid all or a portion of the
Obligations at any foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by the Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether the Lender or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral, and the difference
between such bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section, notwithstanding that
any present or future law or court decision may have the effect of reducing the amount of any
deficiency claim to which the Lender might otherwise be entitled but for such bidding at any
such sale.

         (c)    Joint Enterprise. Each Borrower has requested that the Lender make the credit
facilities available to the Borrowers under this Agreement on a combined basis, in order to
finance the Obligors’ businesses most efficiently and economically. The Obligors’ business is a
mutual and collective enterprise, and the successful operation of each Obligor is or may be
dependent upon the successful performance of the integrated group. The Obligors believe that
the credit facilities provided to the Borrowers under this Agreement will enhance the borrowing
power of each Obligor and ease administration of such credit facilities, all to their mutual
advantage. The Obligors acknowledge that the Lender’s willingness to extend credit to the
Borrowers and to administer the Collateral as provided under the Loan Documents is done solely
as an accommodation to the Obligors and at the Obligors’ request.

        (d)      Subordination. Each Obligor hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration, contribution,
indemnification or set off, that it may have at any time against any other Obligor, howsoever
arising, to the Full Payment of all Obligations.

        15.    Place of Payments. Payments of principal and interest shall be delivered as
directed by prior written notice by the Lender to the Borrowers or, if not specified by the Lender,
then to such holder, at the address of such holder set forth on the Borrowers’ records or at such
other address as is specified by prior written notice by such holder to the Borrowers.

     16.  Governing Law. THE VALIDITY OF THIS AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE
RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



                                                26
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                                Exhibit A Page 27 of 34

          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF FULTON,
STATE OF GEORGIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE THE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWERS AND
THE LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 16.

         THE BORROWERS AND THE LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH BORROWER AND THE
LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

        17.     Waiver of Presentment, Demand and Dishonor. Each Borrower hereby waives
presentment for payment, protest, demand, notice of protest, notice of nonpayment and diligence
with respect to this Agreement, and waives and renounces all rights to the benefits of any statute
of limitations or any moratorium, appraisement, exemption, or homestead now provided or that
hereafter may be provided by any federal or applicable state statute, including but not limited to
exemptions provided by or allowed under the Federal Bankruptcy Code, both as to itself and as
to all of its property, whether real or personal, against the enforcement and collection of the
Obligations and any and all extensions, renewals, and modifications hereof.

        18.    Expenses; Attorneys’ Fees. The Borrowers shall reimburse the Lender for all
Extraordinary Expenses incurred by the Lender or its related Obligations or Collateral of its
related Guarantors and their Collateral. The Borrowers shall also reimburse the Lender for all
reasonable and documented legal, accounting, appraisal, consulting, advisory and other fees,
costs and expenses incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof and (b) administration of
and actions relating to any Collateral, Loan Documents and transactions contemplated thereby,
including any actions taken to perfect or maintain priority of the Lender’s first priority Lien on
any Collateral, to maintain any insurance required hereunder or to verify Collateral. All
amounts payable by the Borrowers under this Section shall be due on demand.

       19.     Indemnification.


                                               27
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                Exhibit A Page 28 of 34

      (a)  General Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNITEES AGAINST ANY AND ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS
ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE, IN CONNECTION WITH THE
NEGOTIATION, EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, THE ACQUISITION DOCUMENTS OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR IN CONNECTION WITH THE LENDER'S OR THE LENDER’S EXERCISE, OR
FAILURE TO EXERCISE, ANY RIGHT OR REMEDY THEREUNDER OR WHICH MAY
OTHERWISE BE RELATED TO ANY OF THE FOREGOING.

        (b)     Survival of Indemnification. Without limiting the foregoing, the indemnification
obligations of the Obligors hereunder shall survive the following events, to the maximum extent
permitted by law: (a) repayment of the Obligations, (b) any judicial or nonjudicial foreclosure of
the security for the Obligations or conveyance in lieu of such foreclosure, notwithstanding that
all or any portion of any Obligations shall have been discharged thereby, (c) any election by any
Indemnitee to purchase all or any portion of the ownership interests at a foreclosure sale by
crediting all or any portion of the Obligations against the purchase price therefor (except to the
extent and only to the extent that such Indemnitee has specifically elected in writing in its sole
discretion to credit against the purchase price any claims hereunder which were liquidated in
amount at the time of such foreclosure sale), (d) any release or reconveyance of the Mortgage,
any waiver of the lien of the Mortgage or any release or waiver of any other security for the
Obligations, and (e) any termination, cancellation or modification of any of the Loan Documents
(unless such termination, cancellation or modification is agreed to by the Lender and expressly
provides otherwise).

        (c)    Certain Limitations. In no event shall any party to a Loan Document have any
obligation thereunder to indemnify or hold harmless an Indemnitee with respect to a Claim that
is determined in a final, non-appealable judgment by a court of competent jurisdiction to result
from the gross negligence or willful misconduct of such Indemnitee or its Affiliates. No
Indemnitee shall have any liability for any special, indirect or punitive damages, and any
obligations of the Indemnitees under this Agreement or any other Loan Document shall be
several, and not joint.

       20.    Business Days. If any payment is due, or any time period for giving notice or
taking action expires, on a day which is not a Business Day, the payment shall be due and
payable on, and the time period shall automatically be extended to, the immediately following
Business Day, and interest shall continue to accrue at the required rate hereunder until any such
payment is made.

        21.     No Waiver. The rights and remedies of the Lender expressly set forth in this
Agreement are cumulative and in addition to, and not exclusive of, all other rights and remedies
available at law, in equity or otherwise. No failure or delay on the part of the Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or be construed to be a waiver of
any Event of Default. No course of dealing between the Borrowers and the Lender or its agents
or employees shall be effective to amend, modify or discharge any provision of this Agreement
or to constitute a waiver of any Event of Default. No notice to or demand upon Borrowers in any
                                                28
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                                Exhibit A Page 29 of 34

case shall entitle Borrowers to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Lender to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.

        22.     Construction. The terms “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular section, paragraph or
subdivision. Any pronoun used shall be deemed to cover all genders. In the computation of
periods of time from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation”. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document. All references to
(a) laws or statutes include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any amendments,
waivers and other modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section, paragraph or clause means, unless the context otherwise requires, a
section, paragraph or clause, respectively, of this Agreement; (d) any exhibits or schedules mean,
unless the context otherwise requires, exhibits and schedules attached hereto, which are hereby
incorporated by reference; (e) any Person include successors and permitted assigns; or
(f) discretion of any Person means, unless otherwise stated herein, the sole and absolute
discretion of such Person. The Obligors shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by the Lender under any Loan Documents. No
provision of any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to the best of
Obligors’ knowledge” or words of similar import (including the use of such phrase in reference
to the knowledge of any Obligor or the Borrowers) are used in any Loan Documents, it means
actual knowledge of a Senior Officer of the Obligors (or the applicable Obligor or the Borrowers,
respectively), or knowledge that a Senior Officer of the applicable Obligor or Obligors would
have obtained if he or she had engaged in good faith and diligent performance of his or her
duties, including reasonably specific inquiries of employees or agents and a good faith attempt to
ascertain the matter to which such phrase relates. Unless otherwise expressly provided herein,
each accounting term used herein shall have the meaning given it under GAAP.

         23.     Usury Laws. It is the intention of each Borrower and the Lender to conform
strictly to all applicable usury laws now or hereafter in force, and any interest payable under this
Agreement shall be subject to reduction to the amount not in excess of the maximum legal
amount allowed under the applicable usury laws as now or hereafter construed by the courts
having jurisdiction over such matters. If the maturity of this Agreement is accelerated by reason
of an election by the Lender resulting from an Event of Default, voluntary prepayment by the
Borrowers or otherwise, then earned interest may never include more than the maximum amount
permitted by law, computed from the date hereof until payment, and any interest in excess of the
maximum amount permitted by law shall be canceled automatically and, if theretofore paid, shall
at the option of the Lender either be rebated to the Borrowers or credited on the principal amount
of the Loans, or if the Loans have been paid, then the excess shall be rebated to the Borrowers.
The aggregate of all interest (whether designated as interest, service charges, points or otherwise)
contracted for, chargeable, or receivable under this Agreement shall under no circumstances
exceed the maximum legal rate upon the unpaid principal balance of the Loans remaining unpaid
from time to time. If such interest does exceed the maximum legal rate, it shall be deemed a
mistake and such excess shall be canceled automatically and, if theretofore paid, rebated to the

                                                29
Case 18-41337-bem         Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                                Exhibit A Page 30 of 34

Borrowers or credited on the principal amount of the Loans, or if the Loans have been repaid,
then such excess shall be rebated to the Borrowers.

        24.    Counterparts; Telefacsimile or Electronic Mail Execution. This Agreement may
be executed in any number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and all of which,
when taken together, shall constitute but one and the same Agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile or electronic mail also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of this Agreement.

                                 *       *      *       *      *




                                               30
Case 18-41337-bem     Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48        Desc
                            Exhibit A Page 31 of 34




        IN WITNESS WHEREOF, each Borrower has executed and delivered this Agreement on
the date first above written.

                                       BORROWERS:

                                       LAKEPOINT LAND, LLC


                                       By:
                                       Name:
                                       Title:

                                       LAKEPOINT LAND III, LLC


                                       By:
                                       Name:
                                       Title:

                                       LAKEPOINT LAND IV, LLC


                                       By:
                                       Name:
                                       Title:

                                       LAKEPOINT SERVICES, LLC


                                       By:
                                       Name:
                                       Title:

                                       LAKEPOINT SPORTS SOUTH, LLC


                                       By:
                                       Name:
                                       Title:

                                       LP HOUSING LLC


                                       By:
                                       Name:
                                       Title:


                          [Signature Page to Credit Agreement]
Case 18-41337-bem   Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48   Desc
                          Exhibit A Page 32 of 34




                                   LAKEPOINT HOSPITALITY, LLC


                                   By:
                                   Name:
                                   Title:

                                   LAKEPOINT MERCHANDISE, LLC


                                   By:
                                   Name:
                                   Title:


                                   GUARANTOR:

                                   LAKEPOINT LAND HOLDINGS, LLC


                                   By:
                                   Name:
                                   Title:




                      [Signature Page to Credit Agreement]
Case 18-41337-bem   Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48   Desc
                          Exhibit A Page 33 of 34




                                   LENDER:

                                   LP INVESTMENTS I, LLC


                                   By:
                                   Name:
                                   Title:




                      [Signature Page to Credit Agreement]
Case 18-41337-bem       Doc 147-1 Filed 09/30/18 Entered 09/30/18 12:51:48      Desc
                              Exhibit A Page 34 of 34



                                     Schedule I
                                  Lender Allocations


Lender                                          Principal Amount   Allocation

LP Investments I, LLC                             $2,000,000.00     100.00%

                                                  $2,000,000.00     100.00%
